FILED
                             NOT FOR PUBLICATION                            SEP 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DANIEL WEBSTER WRIGHT,                           No. 11-17275

               Plaintiff - Appellant,            D.C. No. 2:09-cv-02349-MCE-
                                                 JFM
  v.

DOROTHY E. SWINGLE; J.                           MEMORANDUM *
NEPOMUCENO,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                  Morrison C. England, Jr., District Judge, Presiding

                           Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       David Webster Wright, a California state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to serious medical needs in connection with the frequency


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and manner in which he received pain medication. We have jurisdiction under 28

U.S.C. § 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th

Cir. 2004), and we affirm.

      The district court properly granted summary judgment on Wright’s

medication delay claim because Wright failed to raise a genuine dispute of material

fact as to whether defendants were involved in or had any control over ordering

and stocking prescription medication and thus were responsible for its delay. See

Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989) (no respondeat superior

liability under § 1983; plaintiff must show personal involvement in alleged

violations); Leer v. Murphy, 844 F.2d 628, 633 (9th Cir. 1988) (“A person deprives

another of a constitutional right, within the meaning of section 1983, if he does an

affirmative act, participates in another’s affirmative acts, or omits to perform an act

which he is legally required to do that causes the deprivation of which the plaintiff

complains.” (citation, internal quotation marks, and alterations omitted)).

      The district court properly granted summary judgment on the “crush and

float” policy claim because Wright failed to raise a genuine dispute of material fact

as to whether the policy of crushing his medication into a powder and placing it in

water was chosen in conscious disregard of an excessive risk to Wright’s health.

See Toguchi, 391 F.3d at 1058 (prison officials act with deliberate indifference


                                           2                                    11-17275
only if they know of and disregard an excessive risk to inmate health); Jackson v.

McIntosh, 90 F.3d 330, 332 (9th Cir. 1996) (where defendant has based actions on

a medical judgment that either of two alternative courses of treatment would be

medically acceptable under the circumstances, plaintiff must show that the chosen

course of treatment was medically unacceptable and in conscious disregard of an

excessive risk to plaintiff’s health).

       AFFIRMED.




                                         3                                   11-17275